Citation Nr: 0208893	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, status post lateral arthrotomy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee, status post 
lateral arthrotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to January 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased rating for 
right knee instability, status post lateral arthrotomy, 
evaluated as 10 percent disabling, and granted service 
connection for degenerative joint disease of the right knee, 
status post lateral arthrotomy, evaluated as 10 percent 
disabling.  

In January 2001, the Board remanded the claim to obtain 
additional development.  After completing the requested 
development, in October 2001 the RO increased the 10 percent 
rating for right knee instability, status post lateral 
arthrotomy, to 20 percent, effective February 3, 1999, the 
date of the claim, and confirmed and continued the assigned 
10 percent rating for degenerative joint disease of the right 
knee, status post lateral arthrotomy, effective February 3, 
1999.  The case has been returned to the Board for review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The service-connected status post right knee arthrotomy 
is manifested by instability, productive of no more than 
moderate impairment.  

3.  From the date of service connection, February 3, 1999, 
degenerative joint disease of the right knee, status post 
lateral arthrotomy, has been shown to be manifested by pain, 
worse on use, productive of functional impairment comparable 
to no more than leg flexion limited to 45 degrees or leg 
extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee instability, status post lateral arthrotomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee, 
status post lateral arthrotomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  VA rating decisions have apprised the veteran of 
the reasons and bases for each VA decision.  A statement of 
the case, and supplemental statements of the case apprised 
the veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the case 
was remanded in January 2001 to obtain additional evidentiary 
development.  The requested development has been completed 
and all documents obtained have been incorporated into the 
claims file.  Additionally, the claims file contains the 
veteran's service medical records as well as post-service VA 
and non-VA treatment records.  The veteran has not indicated 
that there is any outstanding VA or private treatment report 
that could be obtained.  While in August 1999 the veteran 
indicated that he filed for Social Security disability 
benefits, the veteran has not referenced any outstanding 
clinical evidence considered in conjunction therewith that is 
pertinent to the disability at issue.  In this regard, as 
noted above, the record contains reports of the veteran's 
disability status, relative to the disabilities at issue, 
dated prior and subsequent to August 1999.  Thus, no 
development in this regard is warranted.  The veteran has 
been afforded a contemporaneous VA examination in relation to 
the status of the disabilities at issue.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks an increased rating for his right knee 
disabilities.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The rating schedule also details other rating provisions for 
evaluations of the knee and leg.  Leg flexion limited to 60 
degrees warrants a zero percent rating; to 45 degrees 
warrants a 10 percent rating; to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Leg extension limited to 5 degrees warrants a noncompensable 
evaluation; to 10 degrees warrants a 10 percent evaluation; 
to 15 degrees warrants a 20 percent rating; to 20 degrees 
warrants a 30 percent rating; to 30 degrees warrants a 40 
percent rating; and extension limited to 45 degrees warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

For purposes of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45 (2001).

A 10 percent rating is warranted for a scar that is 
superficial and poorly nourished with repeated ulcerations, 
or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001). Diagnostic Code 7805 provides that other scars 
shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all the 
evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

Review of the objective, competent evidence and applicable 
rating criteria establish that the requirements for a rating 
in excess of 20 percent for right knee instability, status 
post lateral arthrotomy, or in excess of 10 percent for right 
knee arthritis, status post lateral arthrotomy, at any time 
during the rating period, have not been met.  The positive 
evidence of record is acknowledged.  The veteran has 
postoperative degenerative joint disease of the right knee 
with loss of function due to pain, and right knee instability 
resulting from his lateral arthrotomy.  

VA outpatient treatment reports dated from March 1998 to 
February 1999 note complaints of pain of the knees but do not 
discuss any specific, objective findings.  On VA examination 
in May 1999 while the veteran's complaints included symptoms 
of pain, instability, locking, and giving way, objective 
evaluation revealed no evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movements.  
VA medical reports dated from July 1999 to May 2001 show 
continued treatment for complaints of pain, locking, and 
giving way.  The reports also show that the veteran was 
fitted for a knee brace in 1999 and that assessments made 
included degenerative joint disease.  

Finally, while on VA examination in August 2001, the 
veteran's motion stopped when he had pain, and evidence of 
instability, weakness, tenderness, abnormal movement, and 
guarding of movement were present, there was no evidence of 
edema, effusion, redness, or heat.  Moreover, the examiner 
reported that there was moderate instability, 
anteroposteriorly and laterally, of the knees, worse on the 
right.  Severe impairment was not noted.  Additionally, even 
though the veteran's gait was reportedly unsteady, it was 
reported that he did not use a cane or appliance other than 
the elastic knee brace.  The diagnosis was postoperative 
degenerative joint disease of the right knee, with loss of 
function due to pain.  As the preponderance of the clinical 
evidence is not demonstrative of severe impairment due to 
instability, an increased rating for right knee instability 
under Diagnostic Code 5257 is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257.

It is acknowledged that Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found-a practice known as "staged" ratings.  
Id.  However, after reviewing the relevant evidence for this 
matter, the Board finds that, since service connection has 
been in effect, the veteran's arthritis warrants no more than 
a 10 percent rating.  In May 1999 and August 2001, the 
diagnoses essentially were postoperative degenerative joint 
disease with loss of function due to pain, confirmed by X-
rays.  The provisions of Diagnostic Codes 5260 and 5261 have 
been considered in rating right knee arthritis.  However, 
even when considering the veteran's complaints of pain, 
weakness, fatigue, and stiffness, the criteria for an 
increased rating under those rating provisions are not met.  
In spite of the veteran's symptoms, not one of the reports 
shows right leg flexion limited to 30 degrees or right leg 
extension limited to 15 degrees.  VA examination in May 1999 
reflects that the veteran repeated the aforementioned 
complaints to include swelling, heat, redness, and lack of 
endurance.  The veteran added that he had flare-ups 
precipitated with stooping, but they were alleviated by 
shots.  While objective evaluation revealed evidence of 
painful motion, slight tenderness, and guarding of movements, 
right leg flexion was to 109 degrees with extension of zero 
degrees.  While VA medical reports dated from July 1999 to 
May 2001 show continued treatment for complaints of pain, on 
VA examination in August 2001, range of motion tests showed 
right leg flexion of 92 degrees and extension of -5 degrees.  
The examiner wrote that the veteran had increased pain with 
flare-ups or when the knee was repeatedly used over a period 
of time and that additional loss of range of motion in flare-
ups was estimated to be 10 percent.  However, the evidence 
does not show functional impairment comparable to leg flexion 
limited to 45 degrees or leg extension limited to 10 degrees.  
As such, the preponderance of the evidence is against an 
increased rating for the right knee arthritis.  38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.59, 4.71a, Plate II, Diagnostic Codes 
5260, 5261 (2001); DeLuca, supra.

A separate rating may be assigned for scars of the right 
knee.  Esteban v. Brown, 6 Vet. App. 259 (1994).  While on VA 
examination in May 1999, a 4-centimeter lateral scar of the 
right knee was detected, clinical findings were normal.  
Additionally, in August 2001 the examiner reported a scar 
measuring 7-centimeters on the lateral aspect of the knee.  
However, after examination, the examiner noted that the scar 
was well healed, not poorly nourished, ulcerated, tender or 
painful.  Thus, the criteria for a separate or increased 
rating in this regard are not met.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805.

Finally, where the schedular evaluations are found to be 
inadequate, the Chief Benefits Director or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2001). 

In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  On VA examination in May 1999 the veteran 
reported that he works as a brick mason and that he recently 
returned to work after being off of work due to the right 
knee disabilities.  However, there is no corroborating 
objective evidence of record showing that the veteran's right 
knee disability alone is productive of marked interference 
with employment.  Instead, the record shows that the veteran 
has missed time from work because of a post-service on-the-
job low back injury.  See Medical reports from C.A.M., M.D., 
dated from December 1992 to September 1994.  

The Board notes that the percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from injuries and their residual 
conditions in civil occupations.  Generally, the degrees 
specified are considered adequate to compensate for 
considerable loss of working time from excacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.  Here, any interference 
with employment is contemplated in the currently assigned 20 
percent rating for right knee instability, status post 
lateral arthrotomy, and the assigned 10 percent rating for 
degenerative joint disease of the right knee.  

Again, the clinical data show that the veteran has 
degenerative joint disease with slight limitation of motion 
and pain and no more than moderate recurrent instability or 
subluxation.  Additionally, the record fails to show frequent 
hospitalization due to the service-connected disabilities.  
There is no indication of record showing that the veteran has 
been hospitalized on numerous occasions due to the right knee 
disability.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

A rating in excess of 20 percent for right knee instability, 
status post lateral arthrotomy, is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee, status post lateral 
arthrotomy, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

